 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
                                                            Chapter 11
 In Re:
                                                            Case No.: 20-11316
 MEZZ57TH LLC et al.

                            Debtors and
                                                            (Jointly Administered)
                            Debtors in Possession
 -------------------------------------------------------X

               INTERIM ORDER PURSUANT TO BANKRUPTCY SECTION 1189(b)
                      EXTENDING TIME TO FILE CHAPTER 11 PLAN

          Upon the Motion of Mezz57th LLC and John Barrett Inc. (collectively, the “Debtors”)

Pursuant To Section 1189(b) of the United States Code (the “Bankruptcy Code”) Extending Time

To File a Chapter 11 Plan (the “Motion”); and the objection (the “Objection”) to the Motion filed

by MIP 57th Development Acquisition LLC; and upon the record of the hearing held before the

Court on October 27, 2020 (the “Hearing”); and upon the agreement of the parties at the Hearing

to adjourn the Motion to November 12, 2020 at 10:30 a.m. (the “Final Hearing”); and after due

deliberation and sufficient cause appearing therefor,


          IT IS ORDERED as follows:


          1.      The Motion is adjourned to the Final Hearing.

          2.      The respective rights and arguments of the Debtors in the Motion and the Landlord

in the Objection are reserved for the Final Hearing.




3609222.1
        3.    The time for the Debtors to file their Chapter 11 plan pursuant to section 1189(b)

of the Bankruptcy Code is extended on an interim basis through and including the Final Hearing

without prejudice.



Dated: New York, New York
       November 5, 2020

                                           /s/ Sean H. Lane
                                           UNITED STATES BANKRUPTCY JUDGE




3609222.1
